Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 2, 2022

                                       No. 04-22-00717-CV

                        Jose Richard GONZALEZ and Elda E. Gonzalez,
                                        Appellants

                                                  v.

                                 CITY OF PREMONT, TEXAS,
                                          Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 20-09-60606-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
       The clerk’s record was originally due October 18, 2022, but was not filed. On October
27, 2022, the district clerk filed a notification of late record, stating the clerk’s record was not
filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant was not entitled to appeal without paying the fee.

        We therefore order appellant provide written proof to this court by November 16, 2022
indicating either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to respond within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court